UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2340



SUSAN B. DONNELL,

                                               Plaintiff - Appellant,

           versus


METROPOLITAN LIFE INSURANCE COMPANY, a New
York corporation,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-180-3)


Argued:   December 1, 2005                 Decided:   February 8, 2006


Before MOTZ and DUNCAN, Circuit Judges, and James C. DEVER III,
United States District Judge for the Eastern District of North
Carolina, sitting by designation.


Affirmed by unpublished opinion. Judge Duncan wrote the opinion,
in which Judge Motz and Judge Dever joined.


ARGUED: John Bertram Mann, LEVIT & MANN, P.C., Richmond, Virginia,
for Appellant.   Eric Wagner Schwartz, TROUTMAN SANDERS, L.L.P.,
Virginia Beach, Virginia, for Appellee. ON BRIEF: John C. Lynch,
TROUTMAN SANDERS, L.L.P., Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
DUNCAN, Circuit Judge:

     Plaintiff-Appellant Susan Donnell appeals the district court’s

grant of summary judgment to Defendant-Appellee Metropolitan Life

Insurance Company (“MetLife”) on her action under the Employee

Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1132(a)(1)(B)

(2000), to recover long-term disability benefits in the amount of

$552,922.56.    For the reasons that follow, we affirm.



                                  I.

     Donnell worked as a bank credit analyst for Nations Bank until

she left work in April 1995 due to the symptoms of fibromyalgia,

chronic fatigue syndrome, vasodepressor syncope, and psychiatric

disorders.1    Soon after leaving her job, Donnell submitted a claim

for long-term disability benefits to MetLife, the administrator of



     1
      Fibromyalgia is “a common condition characterized by
widespread pain in joints, muscles, tendons, and other soft tissues
. . . [and by] fatigue, morning stiffness, sleep problems,
headaches, numbness in hands and feet, depression, and anxiety.”
U.S. Nat’l Library of Med., MedlinePlus: Fibromyalgia, at
http://www.nlm.nih.gov/medlineplus/ency/article/000427.htm (Apr.
26, 2004). Chronic fatigue syndrome is “a condition of prolonged
and severe tiredness or weariness . . . that is not relieved by
rest and is not directly caused by other conditions.” U.S. Nat’l
Library of Med., MedlinePlus: Chronic Fatigue Syndrome, at
http://www.nlm.nih.gov/medlineplus/ency/article/001244.htm (June
22, 2004).    Vasodepressor syncope is the “temporary loss of
consciousness and posture, described as ‘fainting’ or ‘passing
out.’”           Am.     Heart       Ass’n,      Syncope,        at
http://www.americanheart.org/presenter.jhtml?identifier=4749 (last
visited Jan. 18, 2006).


                                - 2 -
the Nations Bank Long-Term Disability Benefits Plan (“Plan”).

MetLife approved Donnell’s claim on November 2, 1995.

      MetLife opened a routine review of Donnell’s file on September

24, 1997.     In support of her claim, Donnell forwarded to MetLife

medical records from her physicians.         In 1998, she participated in

a   vocational   assessment   and   a   functional   capacity   evaluation

conducted at MetLife’s request.

      On September 24, 1998, MetLife informed Donnell that it would

terminate her benefits because it had determined that she did not

qualify as disabled under the Plan. Donnell appealed the decision.

MetLife then commissioned Dr. Moyer, a physician not affiliated

with MetLife, to review the medical evidence in Donnell’s file.

Dr.   Moyer   concluded   that   Donnell’s    medical   evidence   did   not

establish that she was disabled from full-time sedentary work.

      MetLife denied Donnell’s appeal on April 16, 1999.           Donnell

submitted to MetLife additional medical records between April and

August 1999, but the insurer informed Donnell that these new

submissions did not alter its decision.        In February 2001, Donnell

sent MetLife additional medical evidence and documentation that she

had been awarded Social Security Disability Insurance (“SSDI”) four

years earlier in March 1997.        In February 2002, Donnell submitted

to MetLife a functional capacity evaluation that had been conducted

in October 2001. After each of these submissions, MetLife informed




                                    - 3 -
Donnell that further review of her claim was not possible because

her appeal had been closed since 1999.

     Donnell filed suit under ERISA, 29 U.S.C. § 1132(a)(1)(B)

(2000), seeking recovery of $552,922.56 in long-term disability

benefits.     The     district   court    refused   Donnell    discovery    to

determine the extent of MetLife’s conflict of interest in the

adjudication of her claim and granted summary judgment in favor of

MetLife.    Donnell noted this timely appeal.



                                    II.

     This    court    has   developed    a   well-settled     framework    for

reviewing the denial of benefits under ERISA plans.            We review the

district court’s grant of summary judgment de novo, employing the

same standards applied by the district court in reviewing the

administrator’s decision.        Sheppard & Enoch Pratt Hosp., Inc. v.

Travelers Ins. Co., 32 F.3d 120, 123 (4th Cir. 1994).            Because the

Plan gives the administrator discretion to determine eligibility

for and entitlement to benefits, we review the administrator’s

decision for an abuse of that discretion, Bernstein v. CapitalCare,

Inc., 70 F.3d 783, 787 (4th Cir. 1995), “based on the facts known

to [the administrator] at the time.” Sheppard & Enoch Pratt Hosp.,

32 F.3d at 125.      The administrator’s decision is reasonable “if it

is the result of a deliberate, principled reasoning process and if




                                   - 4 -
it is supported by substantial evidence.”     Bernstein, 70 F.3d at

788 (internal quotation marks and citation omitted).

     However, our standard of review is adjusted to accommodate the

presence of a conflict of interest.    In exercising its discretion,

MetLife operated under such a conflict because it stood to benefit

financially from a finding that Donnell was not disabled under the

Plan’s terms.2   Because we must weigh this conflict when reviewing

MetLife’s termination of Donnell’s benefits, we modify the abuse of

discretion standard of review by lessening it “to the degree

necessary to neutralize any untoward influence resulting from the

conflict.”   Doe v. Group Hospitalization & Med. Servs., 3 F.3d 80,

87 (4th Cir. 1993) (citation omitted); see also Firestone Tire &

Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989); Stup v. UNUM Life

Ins. Co., 390 F.3d 301, 307 (4th Cir. 2004).



                                III.

     We begin our review by determining the circumstances under

which the Plan would entitle Donnell to benefits.    The Plan pays a

monthly cash stipend whenever an insured is “disabled”; claimants




     2
      MetLife is compensated by a fixed premium from Nations Bank,
from which it pays its claims.     MetLife will therefore be the
recipient of the savings resulting from a decision not to pay
Donnell further benefits. See Doe v. Group Hospitalization & Med.
Servs., 3 F.3d 80, 87 (4th Cir. 1993) (noting that a conflict of
interest exists when “one interpretation [of the plan] will further
the financial interest of the [insurer]”).

                               - 5 -
may so qualify under any one of the Plan’s three definitions.3      New

claimants may qualify for benefits under the first definition if

they are unable to perform their regular job.    For those who, like

Donnell, have already received twenty-four months of benefits, a

second, more rigorous definition of “disabled” applies.            Such

claimants must “be unable to perform each of the material duties of

[their] regular job . . . [and of] any gainful work or service for

which [they] are reasonably qualified taking into consideration

[their] training, education, experience and past earnings.”        J.A.

361.


       3
        The Plan defines “disability” or “disabled” as follows:

       [D]ue to an Injury or Sickness, you require the regular
       care and attendance of a Doctor (unless, in the opinion
       of a Doctor, future or continued treatment would be of no
       benefit) and:

       1.   you are unable to perform each of the material
            duties of your regular job; and
       2.   after the first 24 months of benefit payments, you
            must also be unable to perform each of the material
            duties of any gainful work or service for which you
            are reasonably qualified taking into consideration
            your training, education, experience and past
            earnings; or
       3.   you, while unable to perform all of the material
            duties of your regular job on a full-time basis,
            are:
            a.   performing at least one of the material duties
                 of your regular job or any other gainful work
                 or service on a part-time or full-time basis;
                 and
            b.   earning currently at least 20% less per month
                 than your Basic Monthly Earnings due to that
                 same Injury or Sickness.

       J.A. 361.

                                - 6 -
     Donnell   argues   that   the   second   definition   of   “disabled”

entitles her to benefits if she is able to work on a part-time

basis, but unable to work full-time.4         She claims that the second

definition’s term “gainful work or service” means only full-time

work or, in the alternative, that its meaning is ambiguous.          While

recognizing that ambiguities in ERISA plan language are construed

in favor of beneficiaries, see Bailey v. Blue Cross & Blue Shield,

67 F.3d 53, 57 (4th Cir. 1995), we agree with the district court

that the term “gainful work or service” does not exclude part-time

work and that this meaning is plain from the Plan’s text.

     When determining the meaning of ERISA plan language, we are

guided by the familiar axiom that contract terms should not be

construed so as to render superfluous other provisions of the

agreement.   See, e.g., Tester v. Reliance Std. Life Ins. Co., 228

F.3d 372, 375 (4th Cir. 2000) (courts construing ERISA plan terms

should refer to and apply basic principles of contract law).

Donnell’s contention that “gainful work or service” refers only to



     4
      Although Donnell’s primary argument asserts that she
qualifies as “disabled” under the Plan’s second definition, she
claims in the alternative that her eligibility for benefits should
be measured under the Plan’s third definition of “disabled.” We do
not agree.    A key element of the third definition requires
claimants to be “performing at least one of the material duties of
[their] regular job or any other gainful work or service on a part-
time or full-time basis.” J.A. 361. Under this definition, the
Plan’s clear language classifies as “disabled” only those who in
fact are working in some capacity. Because Donnell was not working
at any time relevant to her claim, this third definition of
disability by its terms does not apply to her.

                                 - 7 -
full-time work renders unnecessary a major portion of the Plan’s

third definition of “disabled.”       That definition provides benefits

to narrow the gap between a claimant’s pre-disability and post-

disability earnings when she cannot perform her regular job on a

full-time basis but is “performing at least one of the material

duties of [her] regular job or any other gainful work or service on

a part-time or full-time basis.”             J.A. 361.       Under Donnell’s

interpretation of the second definition, the third definition’s

reference to part-time work is unnecessary. Any claimant unable to

work full-time in a suitable job would qualify for disability

benefits under the second definition, without regard to whether she

was able to work part-time or in fact working part-time.            We could

adopt Donnell’s interpretation and avoid finding this portion of

the third definition superfluous only if we interpret it to define

as “disabled” those claimants who are unable to perform their

regular job full-time, who are capable of working full-time in

another suitable position, and yet who choose to work only part-

time.    We will not distort the Plan’s language to create such

absurd results when the text is at least equally susceptible to the

more reasonable conclusion that the term “gainful work or service”

does not exclude part-time work.            See F.D.I.C. v. Prince George

Corp.,   58   F.3d   1041,   1046    (4th     Cir.   1995)    (“[W]here   one

construction [of a contract term] makes the provisions unusual or

extraordinary and another construction [that] is equally consistent


                                    - 8 -
with the language employed, would make it reasonable, fair and

just, the latter construction must prevail.” (citation omitted)).

       Furthermore, Donnell’s version of the Plan’s second definition

of    “disabled”     requires   us   to    ascribe   two   mutually     exclusive

meanings to the term “gainful work or service.”                A key factor in

the Plan’s third definition of “disabled” focuses on whether the

claimant is “performing at least one of the material duties of

[her] regular job or any other gainful work or service on a part-

time or full-time basis.”         J.A. 361 (emphasis added).           The use of

“gainful work or service” in this context demonstrates that the

term,    as   used   in   the   third     definition,    encompasses    all   work

performed for income, without regard to whether it is performed

full- or part-time.       We will not assign a different meaning to the

second definition’s use of the same term.

       For the reasons outlined above, we conclude that the Plan’s

second definition of “disabled” applies only to claimants who are

unable to perform any full-time or part-time work for which they

are   reasonably     qualified    based     on   their   training,     education,

experience, and past earnings.            Donnell’s claim for benefits must

demonstrate that she meets these criteria.



                                          IV.

        We turn now to our review of MetLife’s determination that

Donnell was not disabled under the Plan’s second definition, which


                                        - 9 -
requires in relevant part that a claimant be “unable to perform

each of the material duties of any gainful work or service for

which [she is] reasonably qualified taking into consideration [her]

training, education, experience and past earnings.”5          J.A. 361.   To

survive   abuse    of   discretion    review,   MetLife’s   termination   of

Donnell’s benefits must have been reasonable.          See Stup, 390 F.3d

at 307.    A reasonable decision is “the result of a deliberate,

principled reasoning process” and is “supported by substantial

evidence.”6       See id. (citations omitted).        As we have noted,


     5
      The second definition also requires claimants to be “unable
to perform each of the material duties of [their] regular job,”
J.A. 361, but the parties on appeal have focused their arguments on
whether Donnell satisfies the second definition’s companion
requirement that she be unable to perform any job for which she is
reasonably qualified.
     6
      This court has alternatively framed reasonableness as an
open-ended inquiry that may, in addition to other relevant issues,
consider the following eight factors: “(1) the language of the
plan; (2) the purposes and goals of the plan; (3) the adequacy of
the materials considered to make the decision and the degree to
which they support it; (4) whether the fiduciary’s interpretation
was consistent with other provisions in the plan and with earlier
interpretations of the plan; (5) whether the decisionmaking process
was reasoned and principled; (6) whether the decision was
consistent with the procedural and substantive requirements of
ERISA; (7) any external standard relevant to the exercise of
discretion; and (8) the fiduciary’s motives and any conflict of
interest it may have.”    Booth v. Wal-Mart Stores, Inc. Assocs.
Health & Welfare Plan, 201 F.3d 335, 342-43 (4th Cir. 2000). We
have never explicitly overruled Booth’s facially more expansive
test of reasonableness.      Recent decisions have embraced both
standards.   Compare Stup, 390 F.3d at 307 (defining reasonable
decisions as those that are “the result of a deliberate, principled
reasoning process” and that are “supported by substantial evidence”
(citations omitted)), with McCoy v. Holland, 364 F.3d 166, 170 (4th
Cir. 2004) (holding that courts “may consider many factors in
determining the reasonableness of a fiduciary’s discretionary

                                     - 10 -
judicial review of the reasonableness of MetLife’s decision is

limited to the body of evidence before the administrator at the

time it rejected Donnell’s claim.           See, e.g., Elliot v. Sara Lee

Corp., 190 F.3d 601, 608-09 (4th Cir. 1999).



                                     A.

     MetLife’s decision to terminate Donnell’s disability benefits

resulted from a process that was deliberate and principled.               The

company’s decisionmaking process included a genuine and thorough

consideration of all the evidence before it.                 It reviewed all

medical   evidence     that   Donnell     submitted,    measured   Donnell’s

vocational abilities, procured an independent evaluation of the

medical   evidence,7   and    considered    all   of   the   conditions   that

Donnell   claimed    contributed   to     her   disability.     Furthermore,

MetLife kept Donnell informed of the status of her claim throughout

the review, notifying her of its decision on initial review to

terminate her benefits, of its decision on appeal to uphold the


decision” (citing Booth, 201 F.3d at 342-43)). We reconcile the
two lines of cases by viewing the Booth factors as more
particularized statements of the elements that constitute a
“deliberate, principled reasoning process” and “substantial
evidence” and of the reasons for applying a modified abuse of
discretion standard of review.
     7
      Donnell claims that Dr. Moyer’s evaluation of her medical
evidence was biased due to his affiliation with a firm that markets
its medical review services to disability insurers, but she has
pointed to no evidence suggesting that this affiliation unduly
influenced either Dr. Moyer’s or MetLife’s review of the medical
evidence.

                                   - 11 -
termination, of its decisions not to reverse its denial of her

appeal in light of additional evidence that she submitted in 1999,

and of its refusals to re-open her appeal in 2001 and 2002.

     These procedures comport with those we have previously found

to be deliberate and principled.             See, e.g., Booth v. Wal-Mart

Stores, Inc. Assocs. Health & Welfare Plan, 201 F.3d 335, 344-45

(4th Cir. 2000) (decision based on “numerous” evaluations by

independent doctors and claimant-submitted evidence was the result

of a principled and reasonable process); Ellis v. Metro. Life Ins.

Co., 126 F.3d 228, 233-34 (4th Cir. 1997) (decision based on

independent and claimant-submitted medical evidence and resulting

from a “lengthy and thorough” evaluation was the product of a

deliberate,    principled       reasoning    process).        Likewise,      these

procedures    do   not    suffer   from    the    infirmities    that   we   have

identified as fatal on abuse of discretion review.                   See, e.g.,

Johannssen v. Dist. No. 1 — Pac. Coast Dist. MEBA Pension Plan, 292

F.3d 159, 177-78 (4th Cir. 2002) (benefits decision based on

interpretations of plan terms that render text superfluous, or

disregard plain meaning was not the product of a deliberate or

principled decisionmaking process).

     Having concluded that MetLife’s decision was the result of a

deliberate and principled decisionmaking process, we now proceed to

consider    whether      that   decision    was   supported     by   substantial

evidence.


                                    - 12 -
                                         B.

      Substantial evidence is the quantum and quality of relevant

evidence    that    is   more    than     a     scintilla     but   less    than     a

preponderance and that “a reasoning mind would accept as sufficient

to support a particular conclusion.” LeFebre v. Westinghouse Elec.

Corp., 747 F.2d 197, 208 (4th Cir. 1984), overruled by implication

on other grounds by Black & Decker Disability Plan v. Nord, 538

U.S. 822 (2003); see also United Seniors Ass’n v. Social Sec.

Admin., 423 F.3d 397, 404 (4th Cir. 2005).

      Substantial     evidence        supports    MetLife’s     conclusion        that

Donnell’s vasodepressor syncope was not disabling under the Plan’s

terms.     In 1997, one of Donnell’s treating physicians for the

syndrome opined that the syncope, by itself, would not prevent her

from sitting for eight hours or walking one mile.               In 1999, another

of   Donnell’s     treating   physicians         for   the   syncope   noted      that

Donnell’s condition had stabilized and would not prevent her from

working.    Dr. Moyer, the independent physician retained by MetLife

to review Donnell’s file, agreed that the vasodepressor syncope was

not disabling.

      Substantial evidence likewise supports MetLife’s finding that

Donnell’s   fibromyalgia        and    chronic    fatigue     syndrome     were    not

disabling under the Plan’s second definition.8 The 1998 functional


      8
      We do not consider the findings of the 2001 functional
capacity evaluation or Donnell’s award of SSDI benefits because
that evidence was not before MetLife when it rendered its decision.

                                       - 13 -
capacity evaluation concluded that Donnell could perform up to five

hours per day of light work or six hours per day of sedentary work.

MetLife also identified four job categories that were suitable to

Donnell’s     professional   skills,   earnings    history,   and   physical

abilities.9

     In light of the above, MetLife was not unreasonable in finding

that Donnell was not “unable to perform each of the material duties

of any gainful work or service for which [she is] reasonably

qualified taking into consideration [her] training, education,

experience and past earnings.”         J.A. 361.   We therefore find that

MetLife did not abuse its discretion when it terminated Donnell’s

long-term disability benefits.




As we have noted, MetLife’s decision must stand or fall based on
the evidence that was before it at the time. See, e.g., Elliot,
190 F.3d at 608-09.
     9
      No evidence in the record suggests that the occupations that
MetLife identified were unsuitable for Donnell because she is able
to work only six hours per day. Donnell has the burden to prove
that she is entitled to receive disability benefits under the Plan.
See Ruttenberg v. U.S. Life Ins. Co., 413 F.3d 652, 663 (7th Cir.
2005) (ERISA plaintiffs must prove that their insurance contract
entitles them to benefits); Band v. Paul Revere Life Ins. Co., 14
Fed. Appx. 210, 212 (4th Cir. 2001) (per curiam) (unpublished)
(ERISA plaintiffs must prove that they are entitled to benefits
under their insurance plan); cf. Gable v. Sweetheart Cup Co., 35
F.3d 851, 855 (4th Cir. 1994) (ERISA plaintiffs have the burden to
prove that their plan promised to provide vested benefits).
Because Donnell failed to offer evidence that the identified
occupations were unsuitable for part-time workers, MetLife did not
act unreasonably in relying upon its vocational assessment to
conclude that Donnell was not disabled from those occupations.

                                  - 14 -
                                        V.

       Donnell    also     charges    that     MetLife     violated       procedural

regulations governing benefits claims under ERISA plans and that

these violations constituted an abuse of discretion.                      She claims

that MetLife’s initial termination letter violated 29 C.F.R. §

2560.503-1 by failing to outline the evidence necessary to perfect

her    appeal    or   to   inform    her     of   her    right     to    review   the

administrative record.           She claims that MetLife further violated

Section 2560.503-1 by deciding her appeal outside the regulation’s

120-day timeline.

       None of these arguments persuades us to find that MetLife

abused its discretion in terminating Donnell’s benefits. First, as

we have previously held in the very case that Donnell cites to

support her arguments, Section 2560.503-1 does not direct ERISA

plan    administrators      to   provide     claimants     with    a    formula   for

obtaining benefits.        Ellis, 126 F.3d at 235-36.            Second, MetLife’s

initial     denial    letter10     substantially        complied       with   Section

2560.503-1’s requirement that such letters outline the steps that


       10
      MetLife’s initial denial letter of September 24, 1998, states
in relevant part: “You may file a written request for review of
your claim within 60 days of receipt of this letter. This request
should be directed [to MetLife at a given address].            When
requesting this review, you should state the reason you believe the
claim was improperly denied and submit any additional medical
information or facts, data, questions or comments which you deem
appropriate and important for us to give your appeal proper
consideration. Metropolitan Life will re-evaluate all the data and
you will be informed in a timely manner of our decision.” J.A.
891.

                                      - 15 -
a claimant must take to obtain review.      See 29 C.F.R. § 2560.503-

1(g)(1)(iv) (2005); Ellis, 126 F.3d at 235 & n.5 (holding that

language nearly identical to that in MetLife’s initial denial

letter   to   Donnell   satisfied   the   regulation’s   requirements).

Finally, Donnell is correct that MetLife’s initial denial letter

does not comply with this circuit’s interpretation of Section

2560.503-1 to require that initial denial letters advise claimants

of their right to review the evidence upon which the denial of

benefits was based.      See Ellis, 126 F.3d at 237.       She is also

correct that MetLife took more than the 120 days that Section

2560.503-1 allows to decide her appeal.      See 29 C.F.R. § 2560.503-

1(i)(1)(I) (2005).      However, we have made clear that we will not

find an abuse of discretion based on ERISA procedural violations

absent “a causal connection between [procedural defects] and the

final denial of a claim.”      Ellis, 126 F.3d at 238.     Donnell has

asserted no such link between MetLife’s noncompliance with Section

2560.503-1 and the denial of her claim, and we accordingly do not

disturb our finding that MetLife did not abuse its discretion.



                                    VI.

     Finally, Donnell argues that the district court erred in

refusing to allow her to conduct discovery to determine the extent

to which MetLife’s conflict of interest impacted its decision.       We

cannot agree.


                                 - 16 -
      First, our precedent has established modification of the abuse

of discretion standard of review as the method by which courts may

take account of any conflict of interest that may have tainted the

administrator’s decision.       See, e.g., Stup, 390 F.3d at 307;

Bernstein, 70 F.3d at 788; Doe, 3 F.3d at 87; see also Firestone,

489 U.S. at 115.   We concur with the district court’s assessment

that MetLife’s decision would survive judicial review even under

the least deferential version of our modified abuse of discretion

standard of review.    As we have explained, Donnell has shown no

deficiencies, in either MetLife’s decisionmaking process or the

evidence supporting its actions, that might make us reluctant to

uphold the company’s decision under a less deferential abuse of

discretion standard of review.       Thus, even assuming that discovery

would uncover a bias that would warrant modifying our abuse of

discretion standard of review to the fullest extent that our

jurisprudence allows, such evidence would not affect our conclusion

that MetLife’s decision was reasonable.       We therefore see no error

in refusing Donnell the opportunity to conduct discovery on an

issue that is irrelevant to the ultimate outcome of her claim.

      Second, even in ERISA actions in which courts review the

administrator’s decision de novo, introduction of evidence outside

the   administrative   record   is    permitted   only   in   exceptional

circumstances.   Quesinberry v. Life Ins. Co. of N. Am., 987 F.2d

1017, 1026-27 (4th Cir. 1993).       Where, as here, a court reviews an


                                - 17 -
administrator’s decision under a deferential standard, discovery

and introduction of extrinsic evidence pertaining to the “mental

processes of the plan’s administrator” are generally, if not

uniformly,    disallowed.     See   Perlman   v.   Swiss   Bank   Corp.

Comprehensive Disability Prot. Plan, 195 F.3d 975, 981-82 (7th Cir.

1999).     Donnell has presented no reason to warrant our deviation

from these principles.



                                 VII.

     Because MetLife’s decision was reasonable, we find that it did

not abuse its discretion when it terminated Donnell’s long-term

disability benefits.     Accordingly, the judgment of the district

court is

                                                             AFFIRMED.




                                - 18 -